Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Martin Delgado, a federal prisoner, appeals from the district court’s order denying his second 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of sentence based on the reduced offense levels for crack cocaine offenses. Because Delgado has not shown that the district court’s previous disposition of this motion is clearly erroneous or would work a manifest injustice, the court’s prior holding is the law of the case, and Delgado may not relitigate that issue in a duplicative motion. See United States v. Aramony, 166 F.3d 655, 661 (4th Cir.1999). Accordingly, we affirm the district court’s order on that basis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.